The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks, amendments and the submission of Terminal Disclaimers in the response filed October 8, 2021.

Priority
This application, 17/318,691, filed 05/12/2021 is a continuation of 17/018,275, filed 09/11/2020, now U.S. Patent 11,013,806.  17/018,275 is a continuation in part of 16/844,634, filed 04/09/2020, now U.S. Patent 10,780,166.  16/844,634 is a continuation in part of 16/572,042, filed 09/16/2019, now U.S. Patent 10,729,773. 16/572,042 is a continuation in part of 16/372,958, filed 04/02/2019, now U.S. Patent 10,485,871.  16/372,958 is a continuation of 15/984055, filed 05/18/2018, now U.S. Patent 10,265,399.  15/984,055 is a continuation of 15/902,770, filed 02/22/2018, now U.S. Patent 10,029,010.  15/902,770 is a continuation of 15/797,955, filed 10/30/2017, now U.S. Patent 10,058,614.  15/797,955 is a continuation in part of 15/132,130, filed 04/18/2016, now U.S. Patent 9,821,075.  15/132,130 is a continuation of PCT/US2016/026991, filed 04/11/2016.  PCT/US2016/026991 claims priority to provisional applications 62/114,215, filed 02/10/2015 and 62/259,993, filed 11/25/2015. 15/797,955 claims priority to provisional applications 62/526,884, filed 06/29/2017 and 62/536,466, filed 07/25/2017.  
Terminal Disclaimer
The terminal disclaimers filed on October 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9,821,075, 10,029,010, 10,137,131, 10,195,278, 10,058,614, 10,195,279, 10,265,324, 10,265,399, 10,265,400, 10,307,484, 10,322,181, 10,363,312, 10,426,839, 10,456,471, 10,485,871, 10,471,014, 10,471,068, 10,471,069, 10,512,692, 10,512,693, 10,517,950, 10,532,101, 10,537,642, 10,561,664, 10,583,088, 10,583,144, 10,653,777, 10,688,185, 10,695,429, 10,695,430, 10,702,535, 10,702,602, 10,722,583, 10,729,696, 10,729,697, 10,729,773, 10,729,774, 10,758,617, 10,758,618, 10,780,165 10,780,166, 10,799,588, 10,821,181, 10,821,182 10,894,053, 10,905,693, 10,918,722, 10,933,136, 10,933,137, 10,987,358, 11,013,805, 11,013,806 and 11,020,483; and on any patent granted for US patent applications Serial No. 17/067,006, 17/145,744, 17/148,342, 17/165,274, 17/170,453, 17/183,700, 17/205,936, 17/319,898 and 17/325,616 have been reviewed and is accepted.  The terminal disclaimers have been recorded. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.




Withdrawn Rejections

Double Patenting
The rejection of Claims 1 – 27 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over  Claims 1 – 19 of US patent 9,821,075, Claims 1 – 30 of US patent 10,029,010, Claims 1 – 27 of US patent 10,137,131, Claims 1 – 30 of US patent 10,195,278, Claims 1 – 18 of US patent 10,058,614, Claims 1 – 29 of US patent 10,195,279, Claims 1 – 26 of US patent 10,265,324, Claims 1 – 20 of US patent 10,265,399, Claims 1 – 20 of US patent 10,265,400, Claim 3 of US patent 10,307,484, Claims 1 – 30 of US patent 10,322,181, Claims 1 – 30 of US patent 10,363,312, Claim 3 of US patent 10,426,839, Claim 2 of US patent 10,456,471, Claims 1 – 24 of US patent 10,485,871, Claims 1 – 19 of US patent 10,471,014, Claims 1 – 26 of US patent 10,471,068, Claims 1 – 24 of US patent 10,471,069, Claims 1 – 25 of US patent 10,512,692, Claims 1 – 30 of US patent 10,512,693, Claims 1 – 25 of US patent 10,517,950, Claims 1 – 24 of US patent 10,532,101, Claims 1 – 25 of US patent 10,537,642, Claims 1 – 21 of US patent 10,561,664, Claims 1 – 19 of US patent 10,583,088, Claims 1 – 19 of US patent  10,583,144, Claims 1 – 25 of US patent 10,653,777, Claims 1 – 25 of US patent 10,688,185, Claims 1 – 25 of US patent 10,695,429, Claims 1 – 25 of US patent 10,695,430, Claims 1 – 26 of US patent 10,702,535, Claims 1 – 25 of US patent 10,702,602, Claims 1 – 25 of US patent 10,722,583, Claims 1 – 25 of US patent 10,729,696, Claims 1 – 25 of US patent 10,729,697, Claims 1 – 25 of US patent 10,729,773, Claims 1 – 26 of US patent 10,729,774, Claims 1 – 26 of US patent 10,758,617, Claims 1 – 28 of US patent 10,758,618, Claims 1 – 27 of US patent 10,780,165, Claims 1 – 28 of US patent 10,780,166, Claims 1 – 28 of US patent 10,799,588, Claims 1 – 30 of US patent 10,821,182, Claims 1 – 30 of US patent 10,894,053, Claims 1 – 30 of US patent 10,987358, Claims 1 – 26 of US patent 10,905,693, Claims 1 – 28 of US patent 10,918722, Claims 1 – 28 of US patent 10,933,137, Claims 1 – 28 of US patent, Claims 1 – 28 of US patent 11,013,805, Claims 1 – 28 of US patent 11,013,806 and Claims 1 – 28 of US patent 11,020,483, is withdrawn in response to the terminal disclaimer filed on October 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any of the US patents cited above.
The provisional rejection of Claims 1 – 27 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 29 of US patent application Serial No. 17/067,006; Claims 1 – 4, 9 – 12, 15 – 16 and 18 – 28 of US patent application Serial No. 17/145,744; Claims 1 – 29 of US patent application Serial No. 17/165,274; Claims 1 – 29 of US patent application Serial No. 17/168,016; Claims 1 – 29 of US patent application Serial No. 17/170,453; Claims 1 – 26 of US patent application Serial No. 17/183,700; Claims 1 – 25 of US patent application Serial No. 17/205,936; Claims 1 – 29 of US patent application Serial No. 17/319,898 and Claims 1 – 26 of US patent application Serial No. 17/325,616 is withdrawn in response to the terminal disclaimer filed on October 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted for the US patent applications cited above.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method of treating migraine, comprising: orally administering to a human being in need thereof a combination of: 1) a complex of meloxicam and a sulfobutylether-β-cyclodextrin, 2) a bicarbonate, and 3) a rizatriptan, wherein the combination is orally administered when the human being is suffering from moderate to severe migraine pain of an acute migraine, and wherein the human being is less likely to use rescue medication in the twenty-four-hour period after the combination is orally administered as compared to orally administering a placebo, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Struengmann et al. in US patent 6,284,269 teaches an oral dosage form comprising a complex comprising meloxicam, sodium bicarbonate and beta-cyclodextrin hydrate and is representative of the closest prior art.  Struengmann does not teach or suggest an oral dosage form comprising a sulfobutyl ether β-cyclodextrin or rizatriptan nor administration of said oral dosage form to treat a human being suffering from a migraine. 
Cooper et al. in US patent 8,512,727 (cited in the Office Action mailed October 2, 2019), teaches oral meloxicam formulations for the treatment of migraine headaches. 
As disclosed in Figure 10 (see also Example 2) of the present specification a meloxicam dosage form containing 500 mg of sodium bicarbonate, with or without a cyc!odextrin, exhibits significantly and unexpectedly improved dissolution in simulated 
Further, as disclosed in Example 3 of the specification, the claimed dosage form improves the Tmax of meloxicam; i.e. the Tmax is 9-fold shorter, compared to commercial meloxicam (Mobic®).  The prior are neither teaches nor suggests that an oral meloxicam dosage form comprising the combination of sodium bicarbonate and a sulfobutyl ether β-cyclodextrin would exhibit improved pharmacokinetic properties.  As noted by Applicant, citing the Stella et al. in Toxicologic Pathology, 36:30 – 42 (2008) (Remarks filed 8/28/2017, page 8, Application Serial No. 15/132,130), cyclodextrins do not cross biological membranes easily, thus rendering nonobvious improved pharmacokinetic properties, e.g a significantly reduced Tmax, as disclosed in Figure 2.
Moreover, as discussed in the Declaration under 37 CFR 1.132 submitted on August 28, 2017 by Dr. Herriot Tabuteau (see Application Serial No. 15/132,130), in a Phase 1 clinical trial, the claimed dosage form, administered orally to healthy human volunteers in the form of a bilayer tablet, exhibited a Tmax that was 3 times shorter than meloxicam administered as an intramuscular injection. The observation that meloxicam, when administered in the claimed oral dosage form, exhibited a Tmax 3 times shorter than meloxicam administered as an intramuscular injection is also considered to be surprising and unexpected.  Moreover, said unexpected results are commensurate in scope with the claims. See MPEP 716.02(a) and MPEP 716.02(d).
The specification discloses, e.g. Fig. 14. and Fig. 15, a clinical trial wherein subjects having a migraine experience greater relief or pain freedom, respectively, following oral administration of the formulation of instant Claim 1 compared to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Claims 1 – 27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DENNIS HEYER/Primary Examiner, Art Unit 1628